              Case 2:20-cr-00112-JAM Document 17 Filed 07/23/20 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney                                          FILED
 3 501 I Street, Suite 10-100                                                Jul 23, 2020
   Sacramento, CA 95814                                                  CLERK, U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF CALIFORNIA
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,

12                               Plaintiff,         CASE NO. 2:20-CR-112-JAM

13                          v.                      [PROPOSED] ORDER TO UNSEAL INDICTMENT

14   JOSHUA CABANILLAS, et al.

15                               Defendants.

16

17         The government’s motion to unseal the indictment in the above-referenced case is GRANTED.

18

19   Dated: July 23, 2020
20
21

22
                                                          HON. ALLISON CLAIRE
23                                                        United States Magistrate Judge
24

25

26

27

28


      [PROPOSED] ORDER TO FILE REDACTED COPY OF
      INDICTMENT
